     Case 4:20-cv-03365 Document 16 Filed on 01/06/21 in TXSD Page 1 of 10




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

COQEICMIRTVU DAVIS,

       Plaintiff,

v.                                           Civil Action No.: 4:20-CV-03365

REGIONAL ACCEPTANCE
CORPORATION,

       Defendant.


             DEFENDANT REGIONAL ACCEPTANCE CORPORATION’S
              MEMORANDUM IN SUPPORT OF ITS MOTION TO STAY

       Defendant Regional Acceptance Corporation (“Regional Acceptance”), by and through its

attorneys, hereby submits this brief in support of its Motion to Stay this action pending the U.S.

Supreme Court’s decision in Facebook, Inc. v. Duguid, No. 19-511, a case in which the Supreme

Court will decide the definition of an automatic telephone dialing system under the Telephone

Consumer Protection Act.

                                      INTRODUCTION

       On December 8, 2020, the Supreme Court heard oral argument in Facebook, Inc. v.

Duguid, No. 19-511, which challenges as statutorily indefensible the Ninth Circuit’s definition of

“automatic telephone dialing system” (“ATDS”) in the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227(a)(1). This interpretation of ATDS is responsible for a deep and

growing circuit split. Compare Duran v. La Boom Disco, Inc., 955 F.3d 279 (2d Cir. 2020), and

Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018), with Gadelhak v. AT&T Servs.,
     Case 4:20-cv-03365 Document 16 Filed on 01/06/21 in TXSD Page 2 of 10




Inc., 950 F.3d 458 (7th Cir. 2020), Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301 (11th

Cir. 2020), and Dominguez ex rel. Dominguez v. Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018).

         The Fifth Circuit has yet to wade into the fray, but the Supreme Court’s review of the

ATDS definition in Facebook will, at minimum, clarify, the law pertaining to TCPA claims across

the country, including in the Fifth Circuit. In her Complaint, Plaintiff specifically claims that

Regional Acceptance contacted her with an ATDS, meaning that a stay pending Facebook’s

outcome is necessary.

                                        BACKGROUND

I.       Allegations

         Plaintiff Coqeicmirtvu Davis (“Plaintiff”) contends that Regional Acceptance violated the

TCPA by using an ATDS to contact her on her cell phone after she revoked consent to be called.

See Compl. at ¶¶ 24-30. The TCPA defines ATDS as equipment with ““the capacity—(A) to store

or produce telephone numbers to be called, using a random or sequential number generator; and

(B) to dial such numbers.” 47 U.S.C. § 227(a)(1). Without proving that Regional Acceptance

used an ATDS to contact her, Plaintiff cannot show that Regional Acceptance violated the TCPA.

Plaintiff also alleges that Regional Acceptance violated Texas law in connection with the alleged

telephone calls, including violations of invasion of privacy and the Texas Debt Collection Act.

See Compl. at ¶¶ 37-54. These claims also implicate the definition of an ATDS, as Plaintiff

specifically claims that “autodialed” calls led to violations of Texas state law. See Compl at ¶¶

44-45.

         Regional Acceptance denies that it violated the TCPA or Texas law in its contact with

Plaintiff. Nevertheless, whether Regional Acceptance used an ATDS to call Plaintiff is central to




                                                 2
      Case 4:20-cv-03365 Document 16 Filed on 01/06/21 in TXSD Page 3 of 10




this action, likely dispositive of Plaintiff’s claim under the TCPA, and also implicates Plaintiff’s

state law claims as well.

II.    Facebook v. Duguid

       The United States Supreme Court is expected to render its decision in Facebook on what

qualifies as an ATDS under the statute, a decision that will not only be binding on this Court but

which cuts to the core of Plaintiff’s TCPA claim. Indeed, should the Supreme Court determine –

as the Third, Seventh and Eleventh Circuits have – that the statute means what it says and random

or sequential number generation is required, Plaintiff’s TCPA claim will fail as a matter of law.

Regional Acceptance does not – and has never – called random or sequential numbers. It calls

customers. To suggest otherwise defies both logic and common sense. As a result, the Supreme

Court’s decision in Facebook could significantly streamline this Court’s resolution of Plaintiff’s

claims. The Supreme Court heard on December 8, 2020 and a decision is expected imminently.

                                      LEGAL STANDARD

       The “power to stay proceedings is incidental to the power inherent in every court to control

the disposition of the causes on its docket with economy of time and effort for itself, for counsel,

and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Thus, a district court “has

broad discretion to stay proceedings as an incident to its power to control its own docket.” Clinton

v. Jones, 520 U.S. 681, 706 (1997).

       In determining whether to grant a stay, courts generally consider three factors that will be

affected by the grant or denial of a motion to stay, including: 1) the potential damage that may

result from a stay; 2) the hardship or inequity a party may suffer in being required to go forward;

and 3) the orderly course of justice, including the simplification of issues, proof, and questions of




                                                 3
     Case 4:20-cv-03365 Document 16 Filed on 01/06/21 in TXSD Page 4 of 10




law. Fishman Jackson PLLC v. Israely, 180 F. Supp. 3d 476, 482 (N.D. Tex. 2016) (citing CMAX,

Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)).

                                            ARGUMENT

       Each interest weighs in favor of staying this matter pending the Supreme Court’s review

of the definition of an ATDS in Facebook.

I.     Plaintiff will not suffer any harm if a stay is granted.

       First, a stay will not harm Plaintiff. This case is in its infancy – the Court has not yet held

its initial scheduling conference and neither party has issued discovery – which weighs in favor of

granting a stay. See Sparling v. Doyle, No. 13-cv-00323, 2014 U.S. Dist. LEXIS 200068, at *8

(W.D. Tex. Mar. 3, 2014) (finding minimal prejudice to plaintiff where parties engaged in “little

discovery”). Plaintiff will suffer no cognizable harm or inconvenience beyond a brief delay which,

standing alone, is insufficient to defeat an otherwise appropriate request for stay. NFC Tech. LLC

v. HTC Am., Inc., No. 2:13-cv-1058, 2015 U.S. Dist. LEXIS 29573, at *7 (E.D. Tex. Mar. 11,

2015) (noting a delay in vindicating rights, absent specific prejudice, is present in every stay “and

it is therefore not sufficient, standing alone, to defeat a stay motion”); cf. Willis v. Big Lots, Inc.,

No. 2:12-cv-604, 2014 U.S. Dist. LEXIS 19672, at *5 (S.D. Ohio Apr. 16, 2014) (noting “[d]elay

resulting from . . . [a] mandatory [discovery] stay does not, by itself, constitute undue prejudice.”).

In stark contrast, proceeding with this litigation while Facebook is pending threatens to render

Plaintiff’s efforts in this case futile should the Supreme Court confirm that an ATDS requires

random or sequential number generation.

       Moreover, a ruling on the ATDS issue in this case need not be put off indefinitely. See

Hammond v. Floor & Decor Outlets of Am., No. 3:19-cv-01099, 2020 U.S. Dist. LEXIS 213686,

at *5 (M.D. Tenn. Nov. 16, 2020) (noting “a stay should not be for an ‘indefinite duration in the



                                                    4
      Case 4:20-cv-03365 Document 16 Filed on 01/06/21 in TXSD Page 5 of 10




absence of pressing need.’”) (citation omitted). In fact, the stay will almost certainly last no longer

than two to three months. The Supreme Court has already heard oral argument for the Facebook

case on December 8, 2020 and a decision is expected in April 2021. As such, Plaintiff will suffer

no prejudice if the Court imposes a stay of several months pending the resolution of Facebook.

       Likewise, a stay will not delay the potential recoupment of any actual damages suffered by

Plaintiff, as the TCPA does not provide for actual damages and she seeks only statutory damages

on her TCPA claim. See Compl., ¶ 35. As the court in Mendoza v. UnitedHealth Group, Inc.

explained, “the benefit to be provided by . . . guidance on potentially dispositive issues in this

litigation outweighs the benefit to plaintiff in allowing the action to proceed.” No. C 13-1553 PJH,

2014 U.S. Dist. LEXIS 1616, at 7 (N.D. Cal. Jan. 6, 2014); see also Monaghan, 2013 U.S. Dist.

LEXIS 89585, at *4-5 (E.D. Mich. June 26, 2013) (finding that a stay of the case would not create

an undue hardship on the plaintiffs where the stay would allow for the court to wait for additional

guidance); Trim v. Mayvenn, Inc., No. 20-cv-03917, 2020 U.S. Dist. LEXIS 205361 (N.D. Cal.

Nov. 3, 2020) (granting stay pending Facebook and finding that any concern over the length of the

stay, including the “loss of evidence” was “no more than speculation, particularly given the likely

short duration of the stay”).

II.    Regional Acceptance will suffer hardship if a stay is not granted.

       In stark contrast, Regional Acceptance will be prejudiced if the Court denies a stay. If

Regional Acceptance is forced to proceed in defending Plaintiff’s claims here, its expenditure of

significant time and resources may well be wasted upon the Supreme Court’s confirmation in

Facebook that telephony requires random or sequential number generation to qualify as an ATDS

– something Regional Acceptance’s telephony decidedly does not have.

       In addition, both Regional Acceptance and Plaintiff will be harmed – and, more



                                                  5
       Case 4:20-cv-03365 Document 16 Filed on 01/06/21 in TXSD Page 6 of 10




importantly, the Court will be inconvenienced – if a stay is denied and the parties proceed with

discovery and briefing on issues arising under the TCPA, only to be forced to do it all again once

the Supreme Court renders its decision in Facebook. See Jones v. Credit Acceptance Corp., No.

15-13165, 2016 U.S. Dist. LEXIS 174152, at *9 (E.D. Mich. Oct. 31, 2016) (“[T]here is no tactical

advantage to conducting discovery and preparing for trial when the TCPA standards are

uncertain.”) (internal citations omitted); see also Monaghan, 2013 U.S. Dist. LEXIS 89585, at *4

(“[I]t would be at odds with the notion of judicial economy for this Court to proceed in this case

and risk reaching an ultimate resolution that is inconsistent with precedent the Sixth Circuit creates

shortly thereafter.”); see also Frantz v. Factor, No. 20-cv-1012-MMA (KSC), 2020 U.S. Dist.

LEXIS 213941, at *12 (S.D. Cal. Nov. 13, 2020) (granting stay pending the decision in Facebook,

in part, because the decision “may narrow the scope of discovery because it will limit discovery to

a single definition of an ATDS.”) (citation omitted); Rose v. Wells Fargo Advisors, LLC, No. 1:16-

cv-562, 2016 U.S. Dist. LEXIS 85287, at *4 (N.D. Ga. June 14, 2016) (noting the defendant “may

suffer hardship in conducting discovery and trial preparation in light of the uncertain differences

between ‘potential’ capacity and ‘theoretical’ capacity under the definition of an ATDS”);

Errington v. Time Warner Cable Inc., No. 2:15-cv-02196, 2016 U.S. Dist. LEXIS 66317, at *10

(C.D. Cal. May 18, 2016) (staying case pending the decision in ACA International because

“defendant may suffer hardship in conducting discovery”).

        A stay, however, will preserve judicial resources – a point that has increasing importance

during the pandemic – and will prevent any unnecessary briefing or premature expenditures of

time, attorney’s fees, and resources. See Monaghan, 2013 U.S. Dist. LEXIS 89585, at *4.

III.    A stay will simplify the issues in this case and conserve judicial resources.

        Third, because Facebook’s ATDS issue is central to the TCPA claim in this action, the



                                                  6
     Case 4:20-cv-03365 Document 16 Filed on 01/06/21 in TXSD Page 7 of 10




Supreme Court’s decision will prevent “proceeding on motions for summary judgment or to trial

with uncertain standards [which] would unnecessarily invite potential prejudicial and reversible

error” on the pending TCPA claim. See Jones, 2016 U.S. Dist. LEXIS 174152, at *7-8; Delozier

v. Nationstar Mortg., LLC, No. 3-16-1433, 2016 U.S. Dist. LEXIS 183823, at *2 (M.D. Tenn. Oct.

27, 2016) (noting a stay pending the D.C. Circuit’s decision in ACA International, which would

“clarify the definition of ATDS,” would “promote judicial economy, narrow and/or simplify the

issues in the case, and avoid possible litigation costs and hardships.”).

       Indeed, as a district court within the Eastern District of Louisiana noted, the Facebook

decision has “significant potential to narrow and refine the issues” in a TCPA case, a result that

“promises to benefit the parties and the Court in a multitude of ways.” Creasy, 2020 U.S. Dist.

LEXIS 17798, at *19-20. “Against these benefits, there is little conceivable risk to any party.” Id.

at *20. Accordingly, a stay of these actions will promote the orderly course of justice and conserve

judicial resources. Id.; see also Cunningham v. Homeside Fin., LLC, No. MJG-17-2088, 2017

U.S. Dist. LEXIS 197712, at *5 (D. Md. Nov. 30, 2017) (staying TCPA case pending clarification

of meaning of ATDS); Frable v. Synchrony Bank, 215 F. Supp. 3d 818, 822 (D. Minn. 2016)

(awaiting a decision clarifying the meaning of ATDS will “help streamline the legal issues and

focus discovery”). Regardless of the Supreme Court’s decision, the ruling will guide the Court’s

decision here, especially given the many considerations at play in addressing a deep circuit split.

See Jones v. Fiorella Ins. Agency, No. 20-CV-14105-ROSENBERG/MAYNARD, 2020 U.S. Dist.

LEXIS 119167, at *5 (S.D. Fla. July 1, 2020) (“[R]egardless of the outcome the ruling will clarify

the issues and provide guidance.”). That same reasoning likewise counsels in favor of a stay here.




                                                  7
      Case 4:20-cv-03365 Document 16 Filed on 01/06/21 in TXSD Page 8 of 10




IV.    A majority of courts, including district courts within the Fifth Circuit, are staying
       cases pending the Supreme Court’s decision for Facebook.

       Finally, since the Supreme Court granted certiorari in Facebook, the majority of courts

considering a stay request in similar cases presenting the same ATDS definitional issue now before

this Court have granted them. See, e.g., Creasy, 2020 U.S. Dist. LEXIS 177798, at *20; see also

Frantz v. Factor, No. 20-cv-1012-MMA (KSC), 2020 U.S. Dist. LEXIS 213941, at *12 (S.D. Cal.

Nov. 13, 2020) (granting contested motion to stay); Trim v. Mayvenn, Inc., No. 20-cv-03917-

MMC, 2020 U.S. Dist. LEXIS 205361, at *15 (N.D. Cal. Nov. 3, 2020) (same); Palmer v. Kci

United States, No. 4:19CV3084, 2020 U.S. Dist. LEXIS 204718, at *14 (D. Neb. Nov. 3, 2020)

(same); Loftus v. Signpost, Inc., No. 19 cv 7984 (JGK), 2020 U.S. Dist. LEXIS 193130, at *2-3

(S.D.N.Y. Oct. 19, 2020) (same); Aleisa v. Square, Inc., No. 20-cv-00806-EMC, 2020 U.S. Dist.

LEXIS 188024, at *21 (N.D. Cal. Oct. 9, 2020) (same); Borden v. eFinancial, LLC, No. C19-

1430JLR, 2020 U.S. Dist. LEXIS 192912, at *8 (W.D. Wash. Oct. 16, 2020) (same); see also

Saunders v. Sunrun, Inc., No. 19-cv-04548-HSG, 2020 U.S. Dist. LEXIS 202015, at *4 (N.D. Cal.

Oct. 29, 2020) (granting unopposed motion to stay); Aujuard v. Portfolio Recovery Assocs., LLC,

No. 2:18-cv-01130-TLN-CKD, 2020 U.S. Dist. LEXIS 185462 (E.D. Cal. Oct. 6, 2020) (granting

stipulation to stay); Lamkin v. Portfolio Recovery Assocs., LLC, No. 19-16947, Dkt. 45 (9th Cir.

Aug. 3, 2020) (granting unopposed motion to stay); Childers v. Portfolio Recovery Assocs., LLC,

No. 20-cv-00034-RFB-DJA(L), Dkt. 18 (D. Nev. July 31, 2020) (granting stipulation to stay); In

re Portfolio Recovery Assocs., LLC Tel. Consumer Prot. Act Litig., Case No.: 11-md-02295-JAH-

BGS, Dkt. 794 (S.D. Cal. July 27, 2020) (granting unopposed motion to stay); Blower v. Portfolio

Recovery Assocs., LLC, No. 19-cv-02270-BAS-LL, 2020 U.S. Dist. LEXIS 130505 (S.D. Cal. July

23, 2020) (granting joint motion to stay); Whatoff-Hall v. Portfolio Recovery Assocs., LLC, No.

3:19-cv-02267-CAB-MSB, 2020 U.S. Dist. LEXIS 130375 (S.D. Cal. July 23, 2020) (granting

                                                8
     Case 4:20-cv-03365 Document 16 Filed on 01/06/21 in TXSD Page 9 of 10




joint motion to stay); Bailey v. Portfolio Recovery Assocs., LLC, No. 5:19-cv-07301-BLF, Dkt. 31

(N.D. Cal. July 14, 2020) (granting stipulated request for stay); Bell v. Portfolio Recovery Assocs.,

LLC, No. 5:18-cv-00243-OLG, Text Order (W.D. Tex. July 14, 2020) (granting joint motion to

continue stay).

       Still other courts recognized the import of the Supreme Court’s potential resolution of the

ATDS issue before the Supreme Court even granted certiorari in Facebook, with several imposing

stays months ago. E.g., Neal v. Wal-Mart Stores, Inc., No. 3:17-CV-022-KDB-DCK, 2020 U.S.

Dist. LEXIS 88203 (W.D.N.C. May 19, 2020) (granting opposed motion to stay pending Supreme

Court rulings in Facebook and Barr v. Am. Assoc. of Political Consultants, Inc. (U.S. No. 19-

631)); see also Bacon v. Artificial Grass Liquidators Location 1, Inc., No. 8:18-cv-01220-JLS-

ADS, 2019 U.S. Dist. LEXIS 231120, at *12 (C.D. Cal. May 1, 2019) (granting opposed motion

to stay pending the Ninth Circuit’s determination of Facebook and related case Gallion v. Charter

Commc’ns, Inc., 772 F. App’x 604 (9th Cir. July 8, 2019)). The Supreme Court’s decision in

Facebook is almost certain to resolve a central issue of this case: whether Regional Acceptance

used an ATDS when it called Plaintiff. If the Supreme Court opts for the correct, statutory-based

definition of ATDS, Plaintiff’s TCPA claim will unquestionably fail as a matter of law under a

direct application of the language of the statute. Accordingly, a stay is warranted to prevent

unnecessary litigation and to preserve the resources of the Court.

                                         CONCLUSION

       For the reasons stated herein, Regional Acceptance respectfully requests that the Court stay

this case pending the Supreme Court’s decision in Duguid v. Facebook, Inc., 926 F.3d 1146 (9th

Cir. 2019), cert. granted, 207 L. Ed. 2d 1118 (U.S. July 9, 2020) (No. 19-511), and grant any other

relief the Court deems necessary.



                                                 9
    Case 4:20-cv-03365 Document 16 Filed on 01/06/21 in TXSD Page 10 of 10




Dated:   January 6, 2021            Respectfully submitted,

                                    REGIONAL ACCEPTANCE CORPORATION

                                    By: /s/ Virginia Bell Flynn
                                    Virginia Bell Flynn
                                    Texas Bar No. 24101258
                                    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                    301 S College Street, 34th Floor
                                    Charlotte, NC 28202
                                    Telephone: (704) 998-4050
                                    Facsimile: (704) 998-4051
                                    E-mail: virginia.flynn@troutman.com

                                    Counsel for Regional Acceptance
                                    Corporation




                                      10
